            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MAJOR GEORGE TILLERY,
    Plaintiff,                                 NO. 3:16-CV-0235

           v.                                  (JUDGE CAPUTO)
JOHN WETZEL, et al.,
    Defendants.
                                   ORDER
   NOW, this 18th day of October, 2018, IT IS HEREBY ORDERED that:
   (1)    Plaintiff’s Motion to Compel Discovery (Doc. 30) is DENIED as moot
          in light of his filing of his second Motion to Compel Discovery (Doc. 36).
   (2)    Plaintiff’s Motion to Compel Discovery (Doc. 36) is DENIED without
          prejudice.
   (3)    Plaintiff’s Motion for Leave to File an Amended Complaint (Doc. 34) is
          DENIED.


                                              /s/ A. Richard Caputo
                                              A. Richard Caputo
                                              United States District Judge
